02-10-189-CV
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00189-CV
 
 



Carter & Burgess, Inc. and Carter &
  Burgess, Inc. d/b/a Jacobs Carter Burgess


 


APPELLANTS




 
V.
 




Crosstex North Texas Gathering, L.P.


 


APPELLEE



 
 
------------
 
FROM THE 43rd
District Court OF Parker COUNTY
------------
OPINION
ON REHEARING
------------
 
Appellants
Carter & Burgess, Inc., and Carter & Burgess, Inc. d/b/a Jacobs Carter
Burgess (collectively, Carter Burgess) filed an unopposed motion for rehearing
and an agreed motion to withdraw our previous opinion and remand the case to
the trial court.  The motion for rehearing is denied.  The motion to withdraw
our opinion is granted.  We withdraw our opinion and judgment of March 24, 2011,
and we substitute the following.
The
parties in this case have reached a settlement.  In an effort to facilitate the
parties’ settlement, we set aside the trial court’s judgment without regard to
the merits and remand this case to the trial court for rendition of judgment in
accordance with the agreement.  See Tex. R. App. P. 42.1(a)(2)(B); Innovative
Office Sys., Inc. v. Johnson, 911 S.W.2d 387, 388 (Tex. 1995); Bonney v.
Scott, No. 2-08-00124-CV, 2009 WL 1905137 (Tex. App.—Fort Worth, Jul. 2,
2009, no pet.) (mem. op.).  Costs of this appeal shall be paid by the party
incurring same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
LEE GABRIEL
JUSTICE
 
PANEL: 
GARDNER, MEIER, and GABRIEL, JJ. 
 
DELIVERED: 
June 9, 2011